Case 3:19-cv-01173-GCS Document 52 Filed 07/14/20 Page 1 of 3 Page ID #184




                          U.S. DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ILLINOIS

 RICKEY CARTER, #B32750,

                      Plaintiff,
                                                   Case Number 3:19-cv-01173-GCS
 v.

 LYNN PITTMAN, JANA CARIE,

 and ROB JEFFREYS,

                      Defendants.



                      HIPAA QUALIFIED PROTECTIVE ORDER

       THIS CAUSE COMES ON TO BE HEARD on the Motion of the Defendant, LYNN

PITTMAN, D.O., for a Qualified Protective Order under the Health Insurance Portability

and Accountability Act (“HIPAA”). The Court finds that good cause exists for the entry

of a HIPAA Qualified Protective Order to prevent the unauthorized disclosure and direct

the use of protected health information during the course of this litigation. Accordingly,

IT IS HEREBY ORDERED:

       1.     The Court orders that the Plaintiff’s medical records shall be released to the

attorneys of record in this litigation upon request of said attorneys.

       2.     This Order applies to any records produced by a covered entity as defined

by 45 C.F.R. § 160.103 which has received a request to produce or subpoena for protected

health information.




                                         Page 1 of 3
Case 3:19-cv-01173-GCS Document 52 Filed 07/14/20 Page 2 of 3 Page ID #185




      3.     During the course of this litigation, it may be necessary for the parties or

their attorneys to disclose protected health information of the Plaintiff, as that term is

defined under HIPAA and the Federal Regulations enacted pursuant to said Act.

             (a)    All protected health information disclosed by any of Plaintiff’s
                    healthcare providers shall be used for the sole purpose of preparing
                    for or conducting this litigation, including, but not limited to
                    investigation, consultation, discovery, depositions, trial preparation,
                    trial, appeal, resolution, mediation, or uses incidental to the
                    proceeding in the case and shall not be disclosed or revealed to
                    anyone not authorized by this Protective Order.

             (b)    Protected health information pursuant to this HIPAA Qualified
                    Order may include information related to sexually transmitted
                    disease, genetic testing, HIV, behavioral or mental health services,
                    and treatment for alcohol and drug abuse.

             (c)    Protected health information may be disclosed without further
                    notice by any covered entity or health care provider, party or parties'
                    attorney, or attorney for a deponent or respondent in discovery,
                    without further notice to:

                    (i)    The parties themselves, parties’ attorneys, experts,
                           consultants, any witness or other person retained or called
                           by the parties, deponents, respondents in discovery or their
                           attorneys, treating physicians, other healthcare providers,
                           insurance carriers, or other entities from whom damages,
                           compensation, or indemnity is sought and any entity
                           performing, monitoring, or adjustment activities on behalf of
                           such insurance carrier or other entity and/or their
                           employees, agents, or third-party administrators for any of
                           the parties involved in litigation; in any proceeding for
                           health oversight activities as permitted under 45 C.F.R.
                           § 164.512, court reporters, copy services, other similar
                           vendors to the parties and their attorneys, as well as the
                           professional and support staff of all of the above.




                                        Page 2 of 3
Case 3:19-cv-01173-GCS Document 52 Filed 07/14/20 Page 3 of 3 Page ID #186




                    (ii)   The parties, and each entity governed by this Order shall
                           either (a) destroy, or (b) return to the entity who originally
                           produced it, all protected health information, including all
                           copies made, provided, however, that said protected health
                           information may be retained in the files of the entities listed
                           in paragraph (1) above and may be destroyed pursuant to
                           their regular file retention policies so long as the protected
                           health information is maintained in a secure environment.

Dated: July 13, 2020.

                                             ENTERED:
                                                                    Digitally signed by
                                                                    Magistrate Judge Gilbert
                                                                    C. Sison
                                                                    Date: 2020.07.13 15:34:58
                                                                    -05'00'
                                             GILBERT C. SISON
                                             United States Magistrate Judge




                                        Page 3 of 3
